USCA4 Appeal: 21-1383      Doc: 25         Filed: 06/14/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-1383


        MARINO ESTRADA-ORTIZ,

                            Petitioner,

                     v.

        MERRICK B. GARLAND, Attorney General,

                            Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


        Submitted: April 26, 2022                                         Decided: June 14, 2022


        Before WYNN and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit Judge.


        Petition denied by unpublished per curiam opinion.


        ON BRIEF: Buxton Reed Bailey, BUXTON R. BAILEY, P.C., Raleigh, North Carolina,
        for Petitioner. Brian M. Boynton, Acting Assistant Attorney General, Julie M. Iversen,
        Senior Litigation Counsel, James A. Hurley, Office of Immigration Litigation, Civil
        Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
        Respondent.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1383      Doc: 25         Filed: 06/14/2022     Pg: 2 of 2




        PER CURIAM:

               Marino Estrada-Ortiz, a native and citizen of Mexico, petitions for review of an

        order of the Board of Immigration Appeals (Board) upholding the Immigration Judge’s

        denial of a continuance and denying Estrada-Ortiz’s request for cancellation of removal.

        We have reviewed the administrative record and Estrada-Ortiz’s claims and conclude that

        the agency did not abuse its discretion in denying the motion to continue, see Lendo v.

        Gonzales, 493 F.3d 439, 441 (4th Cir. 2007), and that Estrada-Ortiz’s due process claim

        fails because he has not demonstrated the requisite prejudice, see Rusu v. INS, 296 F.3d

        316, 321-22 (4th Cir. 2002). * Accordingly, we deny the petition for review for the reasons

        stated by the Board. See In re Estrada-Ortiz (B.I.A. Mar. 9, 2021). We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                               PETITION DENIED




               *
                Estrada-Ortiz does not contest the denial of his application for cancellation of
        removal.

                                                    2